DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 01/25/2022 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/734,157 filed 12/31/2019. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 01/25/2022 has been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 4 and 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The application as originally filed does not specifically support the limitation of claim 4 calling for “…  the processor chip is misaligned with a lateral …”
There is no discussion in the specification (see parent/child Application) about the processor chip being misaligned. 
The application as originally filed does not specifically support the limitation of claim 20 calling for “…  non-power signal …”
There is no discussion in the specification (see parent/child Application) about  non-power signal.
Note that if the specification is amended, the instant Application should be changed into continuation-in-part. 
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation calling for, “… the first electronic ...” lacks proper antecedent basis. Note that since the recited first electronic component has not been properly introduced, claim 11 cannot be properly examined/considered.
	The recitation of claim 20 calling for, “… transmit non-power signal …” is not clearly understood. Examiner is unable to locate any reference to the term “non-power signal” in the specification.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (“Chen”) US PG-Pub 2020/0411473.
Chen discloses in Figs. 1-3 a package structure, comprising: a wiring structure (element 204, Fig. 3D) having a top surface and a bottom surface opposite to the top surface; a processor chip (element 400, Figs. 3K and 3P and ¶[0024]) disposed adjacent to the bottom surface of the wiring structure; and a memory chip (element 100, ¶[0018]) disposed adjacent to the top surface of the wiring structure; wherein the package structure includes a first signal transmission path (any of the plurality conductors and TSVs shown in Figs. 3K and 3P would function as signal transmission path) from the memory chip to the wiring structure and then to a top surface of the processor chip. 
Re claim 2, Chen discloses an upper substrate (element 300), wherein the package structure further includes a second signal transmission path (any of the plurality conductors and TSVs shown in Figs. 3K and 3P would function as signal transmission path) between the upper substrate and a top surface of the memory chip. 
Re claim 3, Chen discloses a lower substrate (element 200), wherein the package structure further includes a third signal transmission path (any of the plurality conductors and TSVs shown in Figs. 3K and 3P would function as signal transmission path) between the lower substrate and a bottom surface of the processor chip. 
Re claim 5, Chen discloses wherein the memory chip includes a through via (element 310, Fig. 3K and ¶¶[0055 and 0058]) electrically connected to the processor chip. 
Re claim 6, Chen discloses wherein the processor chip includes a through via (element 310, Fig. 3K and ¶¶[0055 and 0058]) electrically connecting a lower substrate to the wiring structure. 
Re claim 7, Chen’s plurality conductors and TSVs shown in Figs. 3K and 3P are capable of serving as a power path between a lower substrate and a top surface of the processor chip.
Re claim 8, Chen discloses wherein the top surface of the processor chip is an active surface (Fig. 3K). 
Re claim 9, Chen discloses wherein the package structure further includes a fourth signal transmission path (any of the plurality conductors and TSVs shown in Figs. 3K and 3P would function as signal transmission path) between the memory chip and the wiring structure. 
Re claim 10, Chen discloses comprising a signal transmission component stacked on the processor chip (Figs. 3K and 3P). 
Re claim 12, Chen discloses a plurality of conductive vias (element 1000, Fig. 3O) disposed adjacent to a lateral surface of the memory chip. 
Re claim 13, Chen discloses wherein the conductive vias extend through a package body (element 1100, Fig. 3O) encapsulating the memory chip.
11.	Claim(s) 20, insofar as understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koyanagi (“Koyanagi”) US PG-Pub 2020/0020670.
Koyanagi discloses in Figs. 6, 10 and 43 a package structure, comprising: a lower substrate (annotated element LS shown below); an upper substrate (annotated element US shown below); and a stacked structure disposed between the lower substrate and the upper substrate, and including a first electronic component (included in each chip SC0, ¶[0071]) and a second electronic component (included in each chip SC1, ¶[0071]); wherein the package structure includes a first signal transmission path (element 422-1) and a second signal transmission path (element 422-4), wherein the first signal transmission path is configured to transmit a power signal ¶[0511]) from the lower substrate to the first electronic component, and the second signal transmission path is between the upper substrate and the lower substrate and across the stacked structure and configured to transmit a non-power signal. Note that Koyanagi teaches that it is possible to provide the signal path SL4/SL7 in which TSV to which a signal/power is input is changed for each chip (¶¶[0511 and 0512]) and it is within the scope of the invention that Koyanagi’s device is capable of configuring to transmit a non-power signal.
Allowable Subject Matter
12.	Claims 14-19 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:  None of he cited art teaches a first signal transmission path and an interconnection signal transmission path between the core-computing section and the sub-computing section, the first signal transmission path passes through the sub-computing section, and a signal transmission speed in the interconnection signal transmission path is greater than a signal transmission speed in the first signal transmission path as required in claim 14 and its dependent claims 15-19.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2018/0337164 discloses a device package including first and second RDLs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893